Citation Nr: 0811420	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the appellant meets the basic income eligibility 
requirements for entitlement to VA disability pension 
benefits.

1.  Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance (A&A) of another 
person or housebound status.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
November 1954.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating action in which the RO 
denied the veteran's claims for nonservice-connected pension 
and for SMP.  In April 2006, the veteran filed a notice of 
disagreement (NOD); and the RO issued a statement of the case 
(SOC) in June 2006.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
August 2006.  

In February 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  The veteran's countable income for 2005, 2006 and 2007 
exceeds the maximum annual income for improved pension 
benefits for a veteran who is permanently and totally 
disabled with no dependents.

3.  As the veteran is not eligible to receive improved 
pension benefits, there is no basis for an award of SMP.




CONCLUSIONS OF LAW

1.  As the basic income eligibility requirements for improved 
pension benefits are not met, the claim for these benefits is 
without legal merit.  38 U.S.C.A. § 101, 1501, 1503, 5107 
(West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 
3.273 (2007).

2.  The claim of entitlement to SMP based on the need for the 
regular A&A of another person or housebound status is without 
legal merit.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Here, in an October 2005 pre-rating letter, the RO explained 
how to establish entitlement to VA nonservice-connected 
pension benefits and to SMP based on A&A and housebound 
status, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, the need for the veteran to advise VA of 
and to submit any further evidence that is relevant to the 
claim, and afforded opportunity to provide information and 
evidence pertinent to the claim.  The December 2005 rating 
decision on appeal reflects the initial adjudication of the 
claims after issuance of that letter.  Subsequently, the 
veteran testified during a Board hearing.  The Board finds 
that these actions are sufficient to satisfy any duties to 
notify and assist owed him.  As will be explained below, each 
of the appellant's claims lack legal merit.  As the law is 
dispositive of each matter on appeal, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002). 

II.  Analysis

A veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
his countable income.  38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. §§ 3.23, 3.273 (2007).

Payments of any kind from any source (for example, life 
insurance proceeds) shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271 (2007).  Social 
Security benefits are not specifically excluded under 38 
C.F.R. § 3.272 (2007).  Such income is therefore included as 
countable income.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a) (2007).  Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(c) 
(2007).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23 (2007).  38 U.S.C.A. § 1521(a) (West 2002), (b); 38 
C.F.R. § 3.3(a)(3) (2007).  The MAPR is published in Appendix 
B of VA Manual M21-1 (M21-1) and is to be given the same 
force and effect as published in VA regulations.  38 C.F.R. § 
3.21 (2007).  

Effective December 1, 2004, the maximum allowable rate for a 
veteran with no dependents, who is permanently and totally 
disabled was $10,162.  See M21-1, part I, Appendix B, (Change 
52) (September 29, 2006).  Effective December 1, 2005, the 
maximum allowable rate for a veteran with no dependents, who 
is permanently and totally disabled is $10,579.  See M21-1, 
part I, Appendix B, (Change 53).  Effective December 1, 2006, 
the maximum allowable rate for a veteran with no dependents, 
who is permanently and totally disabled is $10,929.  See M21-
1, part I, Appendix B.

In August 2005, the veteran filed a claim for disability 
pension benefits and for SMP based on the need for regular 
A&A or by reason of being housebound.  During his hearing, he 
asserted that, although his Social Security income is in 
excess of the MAPR, he should be entitled to VA disability 
pension benefits and SMP in addition to his Social Security 
income.  He also testified that he suffers from an 
instability that he can no longer be alone and that he has 
not been able to go to some appointment because of lack of 
money and fear of falling.

The veteran has stated that his only source of income is 
Social Security.  He reported receiving $953.20 per month 
beginning December 1, 2004 and $992.00 per month beginning 
December 1, 2005.  Annualizing his monthly income, the Board 
finds that his annual income was $11,438.40 ($953.20 x 12 
months) beginning December 1, 2004 and $11,910.00 ($992.00 x 
12 months) beginning December 1, 2005.  These amounts are 
considered countable income for purposes of calculating 
eligibility to disability pension benefits.  See 38 C.F.R. 
§ 3.271 (2007).  Based on this information, his income 
clearly exceeded the MAPR for 2005, 2006 and 2007 ($10,162, 
$10,579 and $10,929, respectively).  He has not reported that 
his Social Security income has changed from $992 per month 
since that time.  Therefore, for the purpose of analyzing the 
veteran's entitlement to VA pension benefits, the Board will 
view the record in the light most favorable to the veteran 
and presume that he has continued to receive the same amount 
of Social Security income in 2007.

Certain unreimbursed medical expenses (in excess of five 
percent of the MAPR) may be excluded from countable income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272.  On his application, the 
veteran indicated that he paid $938.40 in Medicare for 2005.  
He also showed that he paid $107.30 for prescriptions in 
2004.  In June 2006, the veteran submitted additional $218 in 
other medical expenses of which $88.50 monthly was for 
Medicare premiums (or $1,062 on an annual basis).  However, 
these expenses are neither dated nor shown to have been paid. 
Therefore, they cannot be counted as unreimbursed medical 
expenses for VA pension purposes. 

However, even assuming the validity of all of these expenses, 
when taking into account the amount remaining after 
subtracting an amount equal to five percent of the MAPR for 
2005 and 2006 ($508.10 and $528.95, respectively), his income 
for 2005 and 2006 would be $10,900.80 ($11,438.40 - $537.60 
in estimated unreimbursed medical expenses after subtracting 
$508.10) and $11,246.95 ($11,910.00 - $663.06 in estimated 
unreimbursed medical expenses after subtracting $528.95), 
respectively.  Assuming that his income for 2007 was the same 
as that for 2006 and that his Medicare premiums remained 
unchanged ($88.50 per month), when taking into account how 
much these medical expenses exceed five percent of the MAPR 
for 2007 ($546.45), his income for 2007 would be $11,394.45 
($11,910.00 - $515.55 in estimated unreimbursed medical 
expenses after subtracting $546.45).

Comparing the veteran's countable income of each year to the 
MAPR effective in 2005, 2006 and 2007, the Board finds that 
the veteran's countable income exceeds the MAPR for all 
applicable years.

While the Board empathizes with any financial difficulty the 
veteran may be experiencing, his countable income precludes 
him from receiving pension benefits.  The Board notes that 
the veteran was informed by the RO that unreimbursed medical 
expenses could be subtracted from his Social Security income 
for purposes of computing income limits.  He was encouraged 
to inform VA if he had significant unreimbursed medical 
expenses which might lower his income below the limits set by 
law.  Thus, although unreimbursed medical expenses that are 
paid during the 12-month annualization period are excluded 
from countable income, the record does not show that the 
veteran made payments for medical expenses other than 
Medicare premiums that were unreimbursed.  See 38 C.F.R. 
§ 3.272(g) (2007).  Thus, there is no evidence of additional 
income to be added or of expenses to be excluded from the 
veteran's countable income.  The Board emphasizes that the 
duty to assist is not a one-way street.  See, e.g., Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

In summary, the relevant evidence indicates that the 
veteran's countable income, consisting of only his Social 
Security benefits, exceeds the statutory limits for basic 
eligibility for VA disability pension benefits.  Although 
recognizing the veteran's service, the Board is nonetheless 
bound by the laws enacted by Congress, the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer (General 
Counsel) of the Department.  See 38 U.S.C.A. § 7104(c) (West 
Supp. 2007).  The governing legal authority specifically 
prohibits the payment of VA disability pension benefits to 
veterans whose countable income exceeds the MAPR, as is the 
case here.  

Under these circumstances, the Board has no alternative but 
to find that the veteran is not eligible for disability 
pension benefits because his countable income exceeds the 
MAPR.  

The veteran is also seeking SMP based on the need for regular 
A&A or by reason of being housebound.  To qualify for SMP, 
however, he must first establish his entitlement to improved 
pension benefits.  See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.351(b), (c), (d) and 3.352 (2007).  Since he 
is not eligible to receive such benefits, his claim of 
entitlement to SMP based on the need for regular A&A or by 
reason of being housebound has no legal merit.  

Where, as here, the law is dispositive, the matters on appeal 
must be terminated or denied as without legal merit.  See 
Sabonis, 6 Vet. App. at 430.  





ORDER

As the veteran does not meet basic income eligibility 
requirements for entitlement to VA disability pension 
benefits, the appeal as to this matter is denied.

As the veteran is ineligible to receive VA disability pension 
benefits, SMP based on the need for A&A or housebound status 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


